Citation Nr: 1505147	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO. 10-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to August 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the Board has expanded the Veteran's claim for service connection for PTSD into a claim for an acquired psychiatric disorder, to include PTSD.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of PTSD. He has also claimed that his PTSD is related to a fear of fear of hostile military or terrorist activity from working in electronic warfare. 38 C.F.R. § 3.304(f)(3). 

Concerning the alleged stressor, the Veteran testified that he experienced intense fear any time he detected a signal, as any signal could potentially be a missile heading for his ship and he only had a limited period of time after a signal was detected to determine if it was hostile or not and then deploy countermeasures if necessary to protect the ship. See July 2012 Hearing Transcript at 4-6. The Veteran further indicated that he had encounters with Russian ships while deployed, where he detected the Russian vessels locking onto his own with radar and missile systems, which caused the Veteran to fear for his life and the lives of his fellow sailors as he thought the Russian vessels were going to fire on his ship. See id. at 6, 9. These statements are consistent with the nature of the Veteran's service, as his DD-214 reflects that his military occupational specialty was as an electronic warfare technician. 

Finally, there is insufficient competent medical evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, the Board finds that a VA examination is necessary to determine whether the Veteran's acquired psychiatric disorder, to include PTSD, is causally related to his claimed fear of hostile military or terrorist activity.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further mental health records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for an examination by a VA psychiatrist or psychologist to determine whether the Veteran's PTSD is due to the stressor of being in fear of hostile action during active, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD was incurred in or aggravated by service, to include as due to fear of hostile action during active service? 

Please note that the Veteran's statements are consistent with the nature of his active duty service. 

b) With respect to each additional acquired psychiatric disorder present during the period of this claim, is it at least as likely as not (a fifty percent probability or greater) was incurred in or aggravated by service? 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



